Title: To Thomas Jefferson from François Piranesi, 7 April 1807
From: Piranesi, François
To: Jefferson, Thomas


                        
                            Monsieur
                            
                            Paris le 7 Avril 1807
                        
                        Le Chevalier François Piranesi, ancien Ministre de Suéde à Rome, auteur des ouvrages calcographiques des antiquités
                            Egyptiennes, Etrusques et Romaines, ayant agrandi sa Collection qui devient un Monument, nécessaire pour Completer les
                            bibliothèques, est à portée de donner les Lumières les plus étendues Sur les objets de son Entreprise, ainsi qu’ils sont détaillés
                            aux Catalogues ci Joints.
                        persuadé de votre gout pour les Arts et de la haute protection, qui leur est accordée par le Conseil général des
                            Etats unis, piranesi ose mettre sous vos yeux, Monsieur le Président, tout ce qui a Rapport au perfectionnement des arts et sciences, dont il fait profession, espérant que son Zèle et ses travaux
                            seront accueillis dans le Nouveau Continent, aussi favorablement qu’ils l’ont été dans l’ancien.
                        Je profite du Voyage de Mr. Chaix Sourcesol connu par deux
                            Ouvrages principaux, le 1er. l’Esprit des Langues en un Volume, imprimé à Londres dans les deux Langues, le
                            Second en 5 petits Volumes intitulé le Livre des Manifestes et Evangile Eternel, dont l’auteur se fera gloire de vous en faire
                            l’hommage; et joindre ses supplications aux miennes pour vous engager, Monsieur le Président, a porter un regard favorable sur un
                            projet dont votre Sagesse et Votre grande Expérience sauront apprécier l’importance.
                        
                            Assuré de votre confiance, Monsieur le Président, et de la bienveillance des
                            Etats unis, Je propose des arrangemens qui pourront convenir en formant une réciprocité de Commerce en échange des objets de mon
                            Etablissement, contre ceux de votre pays, tant en Librairie qu’en productions  que
                                
                     prodigue dans
                            votre heureux Climât. cette correspondance pourroit s’établir dans un des ports de france le plus à portée de la
                            Capitale, et cette Liaison commerciale pourroit devenir tres intéressante pour l’extension de l’instruction publique entre deux
                            puissances alliées et amies.
                         J’ai l’honneur d’etre avec Respect Monsieur le Président Votre tres humble et tres Obéissant Serviteur
                        
                            François Piranesi
                            
                        
                    